EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Craig Leon on 01/20/2022.

The application has been amended as follows: 


	In claim 1, change “said surrounding supporting member” in line 8 to “said support member”.

In claim 1, change “said surrounding supporting member” in line 11 to “said support member”.

In claim 9, change “said supporting member” in line 5 to “said support member”.

In claim 12, delete “and wherein said shaft comprises a shaft inlet and a shaft outlet,” in lines 2 and 3.

In claim 16, change “supporting member” in line 3 to “support member”.

In the Specification, change “nozzle boot 200” in line 1 of page 19 to “nozzle boot 20”.

Allowable Subject Matter
Claims 1-12, 15 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record does not show a shaft having an inlet and outlet, a nozzle boot surrounding the shaft having an inlet and outlet, and the nozzle boot having bellows expandable radially and axially relative to the shaft along with the other limitations of the claim.  Claims 2-12 are also allowed for further limiting the allowable subject matter of claim 1 from which they depend.  As to claim 15, the prior art of record does not show a system including a concrete mixer drum; a source of water and a source of chemical admixture; and a nozzle having a support member to spray the chemical admixture, a nozzle boot surrounding the support member having an inlet and outlet, and the nozzle boot being expandable with introduction of water under pressure and collapsible upon withdrawal of water from the nozzle boot along with the other limitations of the claim.  Claim 16 is also allowed for further limiting the allowable subject matter of claim 15 from which it depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 2,828,765 to Hilkemeier; 2,831,620 to Schlicksupp; 5,429,277 to Kopp et al. and 8,911,138 to Cook et al. and US Patent Application Publication 2018/0361135 to Roberts show concrete mixing devices and nozzles with elastic members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/           Primary Examiner, Art Unit 3649                                                                                                                                                                                             	01/20/2022